DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation and Contingent Limitations
Claims 1-16 contain various conditional limitations which include: 
claim 1 and similarly recited in claims 15-16 
(1) “wherein, in a case in which the own vehicle is traveling in a third lane connected to a first lane of a main lane including at least the first lane and a second lane adjacent to the first lane and enters the first lane”
(2) “the driving controller is configured to determine that the own vehicle is able to join the first lane when another vehicle traveling on a side of the own vehicle in the first lane is predicted to change a lane to the second lane”
(3) “the driving controller is configured to determine that the own vehicle is not able to join the first lane when the other vehicle is predicted not to change the lane to the second lane and the other vehicle is not decelerating or accelerating” 

Claim 2:
(4) “wherein the driving controller is configured to determine that the own vehicle is able to join the first lane when the other vehicle is predicted not to change the lane to the second lane and the other vehicle is decelerating or accelerating”

Claim 3: 
(5) “wherein the driving controller is configured to determine whether the own vehicle is able to join the first lane according to an intention to change the lane of the other vehicle before the own vehicle passes a predetermined position set using a specific position at which a vehicle traveling in the third lane is able to change a lane from the third lane to the first lane as a standard, and wherein the driving controller is configured to determine whether the own vehicle is able to join the first lane according to a deceleration state or an acceleration state of the other vehicle after the own vehicle passes the predetermined position.

Claim 4: 
(6) “wherein the driving controller is configured to control the own vehicle such that the own vehicle approaches the first lane when the own vehicle is predicted not to be able to join the first lane.

	Claim 5: 
(7) “wherein, when the own vehicle is determined not to able to join the first lane, the driving controller is configured to control the own vehicle such that a position of the own vehicle is displaced with respect to a position of the other vehicle in traveling directions of the own vehicle and the other vehicle.

	Claim 6: 
(8) “wherein, when the recognizer is configured to recognize another vehicle traveling in parallel with the own vehicle in the first lane, the driving controller predicts a first probability that the other vehicle will change the lane to the second lane, and wherein the driving controller is configured to perform control according to a prediction result.

Claim 7: 
(9) “wherein the driving controller predicts a second probability that the other vehicle will change the lane to the second lane when the other vehicle continues traveling in parallel with the own vehicle for a predetermined distance or a predetermined time, wherein the driving controller is configured to perform control according to a prediction result, and wherein the second probability is a probability higher than the first probability that the other vehicle will change the lane to the second lane when the recognizer is configured to recognize the other vehicle traveling in parallel with the own vehicle in the first lane.

Claim 8:
(10) wherein the driving controller is configured to predict a third probability that the other vehicle will change the lane when the own vehicle and the other vehicle are traveling in parallel at a specific position at which a vehicle traveling in the third lane is able to change a lane from the third lane to the first lane, wherein the driving controller is configured to perform control according to a prediction result, and wherein the third probability is a probability higher than a second probability that the other vehicle will change the lane to the second lane when the other vehicle continues traveling in parallel with the own vehicle for a predetermined distance or a predetermined time.

Claim 9 
(11) “wherein, when the recognizer recognizes another vehicle traveling in parallel with the own vehicle in the first lane, the own vehicle is configured to continue traveling in parallel with the other vehicle for a predetermined distance or a predetermined time, and the own vehicle and the other vehicle are traveling in parallel at a specific position at which a vehicle traveling in the third lane is able to change a lane from the third lane to the first lane, the driving controller is configured to predict a high probability that the other vehicle will change the lane to the second lane, wherein the high probability is higher than a first predetermined probability, and wherein the driving controller is configured to control the own vehicle according to a prediction result”.

Claim 10
(12) “wherein, when the recognizer is configured to recognize another vehicle traveling in parallel with the own vehicle in the first lane, the driving controller is configured to predict whether the other vehicle will change the lane to the second lane.”

Claim 11
(13) “wherein, when the own vehicle and the other vehicle are traveling in parallel at a specific position at which a vehicle traveling in the third lane is able to change a lane from the third lane to the first lane, the driving controller is configured to continue predicting whether the other vehicle will change the lane to the second lane.”

Claim 12
(14) “wherein, when the own vehicle and the other vehicle continue traveling in parallel for the predetermined distance or the predetermined time even after passing the specific position, the other vehicle is predicted not to change a lane to the second lane, and the other vehicle is not decelerating or accelerating, the driving controller is configured to control the own vehicle such that the own vehicle approaches the first lane.”

Claim 13 
(15) “wherein, when the recognizer is configured to recognize another vehicle traveling in parallel with the own vehicle in the first lane, and then the own vehicle and the other vehicle are not traveling in parallel at a specific position at which a vehicle traveling in the third lane is able to change a lane from the third lane to the first lane or the own vehicle and the other vehicle do not continue traveling in parallel for a predetermined distance or a predetermined time at a time point at which the own vehicle passes beyond the specific position, the driving controller is configured to determine that the other vehicle permits the own vehicle to change the lane and perform control according to a determination result”

Claim 14 
(16) “wherein, when a direction indicator of the other vehicle represents a change in the lane to the second lane or the other vehicle is predicted to behave to change a lane to the second lane, the driving controller is configured to determine a high probability that the other vehicle will change the lane to a different lane from a lane to which the own vehicle is scheduled to change the lane, wherein the high probability is higher than a second predetermined probability, and wherein the driving controller is configured to control the own vehicle according to a determination result.


The broadest reasonable interpretation of a system (or apparatus or product) claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur.  See MPEP 2111.04, II.  Accordingly, a structure capable of performing the function of the above cited claim limitations (1) – (15) is sufficient to disclose the above cited claim limitations. See MPEP 2114.  A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  For example, for limitations (1)-(7) a structure, such as a processor recited in Applicants specification and in Nishi, capable of performing the functions following the underlined portions above, is sufficient to disclose the above cited claim limitations.
In addition, limitations (1) –(15) recite either computer processing steps carried out by a computing device or method steps. 
With respect to conditional limitations in such cases, MPEP 2111.04 guides
The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. 

Accordingly, Ex Parte Schulhauser applies to limitations (1) – (15). See MPEP 2111.04, II “contingent claims” ("[i]f the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed . . . [t]herefore "[t]he Examiner did not need to present evidence of the obviousness of the [ ] method steps of claim 1 that are not required to be performed under a broadest reasonable interpretation of the claim (e.g., instances in which the electrocardiac signal data is not within the threshold electrocardiac criteria such that the condition precedent for the determining step and the remaining steps of claim 1 has not been met);").  
For example, the broadest reasonable interpretation of claim 15 does not require “determining that the own vehicle is able to join the first lane when another vehicle traveling on a side of the own vehicle in the first lane is predicted to change a lane to the second lane in a case in which the own vehicle enters the first lane; determining that the own vehicle is not able to join the first lane when the other vehicle is predicted not to change the lane to the second lane and the other vehicle is not decelerating or accelerating; and controlling the own vehicle according to a determination result” (i.e., “when another vehicle traveling on a side of the own vehicle in the first lane is predicted to change a lane to the second lane in a case in which the own vehicle enters the first lane” and “when the other vehicle is predicted not to change the lane to the second lane and the other vehicle is not decelerating or accelerating” rather than the scenarios actually being detected as occurring or being required to occur).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
At least claim 1 includes  
(1) “a recognizer configured to recognize a surrounding situation of an own vehicle”

Under the three prong test, the above language will be interpreted under 112(f) because:
(A)  Each of limitations (1) recited above use the generic placeholder/ nonce term “recognizer” for performing a claimed function.  See MPEP 2181. Accordingly, recitations of “recognizer” in (1) passes prong A.  
(B) each of the phrases following the underlined portion in items (1) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) With respect to (1) the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1) includes:
(1) ¶ 54 “a function by artificial intelligence and a function by a model”. However, not structure is indicated in the specification. 

If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

	

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, the metes and bounds of what is and is not required in the limitation “the own vehicle is traveling in a third lane connected to a first lane of a main lane including at least the first lane and a second lane adjacent to the first lane and enters the first lane”, as recited in claim 1 and similarly recited in claims 15 and 16 is indefinite. The term main line is not provided with a limiting definition in the specification and per the plain ordinary meaning it is unknown how a “main lane” can include more than one lane since a lane is a single demarcated lane for travel of a vehicle. Does applicant intend to claim a road that includes multiple lanes? It is further indefinite how a third lane is connected to the second lane, since the main lane includes the second lane. 
	The limitation “the driving controller is configured to determine that the own vehicle is able to join the first lane when another vehicle traveling on a side of the own vehicle in the first lane is predicted to change a lane to the second lane” in claim 1 is also indefinite since it is unknown where the own vehicle is traveling at the time of the determination, i.e., first, second, third lane or some other lane or road location. In addition, it the metes and bounds of what is indicated by “on a side of the own vehicle” is referring to, i.e., in a directly adjacent lane with overlapping car lengths? A directly adjacent lane without overlapping car lengths, overlapping car lengths in a non-adjacent lane? It is recommended to clarify the claim language. 
	There is lack of antecedent basis for “the other vehicle”, i.e., claim 1 line 13, when “another vehicle” is previously recited. There is also unclear antecedent basis for “a determination result”. There are two previous “configured to determine” recitations and it is unclear if “a determination result” a distinct and separate determination from the configured to determine limitations or if a new and different determination is being claimed. 
	The limitation “the driving controller is configured to determine that the own vehicle is not able to join the first lane when the other vehicle is predicted not to change the lane to the second lane and the other vehicle is not decelerating or accelerating” in claim 1 and similarly claims 15-16 is unclear and indefinite since the “other vehicle” is not required to be in any particular lane during the determination step such that it is unclear if any other vehicle on the road is predicted to not change to the second lane and not decelerating or accelerating, this prevents the own vehicle from being able to join the first lane. In addition, claim 2 is rejected for the same rationale. 
	Claim 3 is indefinite for reciting “according to an intention to change the lane of the
other vehicle” since the language is incomprehensible. The language appears to indicate the own vehicle as an intention to change the lane of the other vehicle, but this requirement is not enabled or explained in the specification such that it is unclear what is required. It is recommended to clarify what actor the intention belongs to. In addition, the claim 3 limitation “before the own vehicle passes a predetermined position set using a specific position at which a vehicle traveling in the third lane is able to change a lane”. The plain ordinary meaning of a “predetermined . . . specific position” is a static real world location known in advance. However, the specification appears to indicate the specific position is constantly changing, i.e., the location of the vehicle or a location offset distance from the vehicle (spec. ¶ 73), such that it is unclear how the location could be known in advance and a static real world location. Claims 8, 9, and 11-13 are rejected for the same reason for reciting “specific position”. 
	Claim 4 is indefinite for reciting “control the own vehicle such that the own vehicle approaches the first lane” since the location of the own vehicle relative to and prior to the control is unknown and “approaches” is a relative and indefinite term. It is unclear what “approaches” requires. Claim 12 is similarly rejected for reciting “approaches the first lane”.
Claim 6 is indefinite for reciting “the driving controller predicts a first probability that the other vehicle will change the lane to the second lane, and wherein the driving controller is configured to perform control according to a prediction result” since it is unclear if the prediction of a first probability is being referenced by the prediction result, or if “a prediction result” refers to a different prediction not recited in the claims or the recitation of “predicted to change a lane” or “predicted not to change” in claim 1. Similarly claims 7 (predicts a second probability . . . a prediction result), 8 (predict a third probability . . . a prediction result), 9 (predict a high probability . . . a prediction result),  13 (determine that the other vehicle permits the own vehicle to change the lane . . . a determination result), 14 (determine a high probability . . . a determination result) are rejected for the same reasoning. 
Claim 7 is further indefinite for reciting “wherein the second probability is a probability higher than the first probability”, there is lack of antecedent basis for “the first probability” and accordingly, the relative comparison is further unclear since no first probability is previously recited. In addition, the first recitation of “second probability” is unclear since there is no previously recited first probability. The limitation “the second probability is a probability higher than the first probability that the other vehicle will change the lane to the second lane when the recognizer is configured to recognize the other vehicle traveling in parallel with the own vehicle in the first lane” is unclear since the condition “when the recognizer is configured to recognize” appears to indicate a functional recognizer. However, the recognizer is presumably always configured to recognize the environment such that the condition is unclear. Claims 6, 10, 13 are also rejected for similarly basing a condition on “configured to recognize”. 
Claim 8 is further indefinite for reciting “the own vehicle and the other vehicle are traveling in parallel at a specific position” is unclear since moving vehicles cannot continuously travel in parallel any specific position. In addition, it is unknown what “specific position” is referring to in this context. The recitation “a vehicle traveling in the third lane” is unclear since it is not established that the own vehicle or other vehicle are not traveling in the third lane such that it is unclear of “a vehicle” is referring to the own vehicle, the other vehicle or some other vehicle. The limitation “the third probability is a probability higher than a second probability” is unclear since the probabilities are contingent on different vehicles and different scenarios (i.e., a vehicle traveling in the third lane is able to change a lane; the other vehicle continues to travel in parallel) such that is unclear how the relative probabilities can be used as a basis for comparison. In addition, the limitation “a specific position at which a vehicle traveling in the third lane is able to change a lane from the third lane to the first lane” is unclear and indefinite since it is unknown and unknowable whether a separate vehicle traveling in the third lane “is able to change a lane” since this would likely be necessarily calculated by the third vehicle itself depending on its own vehicle calculations and control decisions. As noted in MPEP 2173.05(b), “relative terminology”, section II states: “reference to an object that is variable may render the claim indefinite”.  Here, the object is the vehicle traveling in the third lane. Claims 3, 9, 11, 13 are rejected for the same reason, i.e., requiring knowledge of whether a vehicle besides the own vehicle is able to change lanes.  
Claim 9 is further indefinite for reciting “another vehicle” it is unclear if this refers to “another vehicle” recited in claim 1. Similarly claim 9 recites “the other vehicle” in line 4. It is unclear if this refers to either “another vehicle” or not. Claims 6, 10-12, and 13 are rejected for the same reason for reciting “another vehicle” and/or “other vehicle”. Claim 9 and similarly claim 14 are indefinite for reciting “predict a high probability . . . the high probability is higher than a first probability”. “High” is a relative term with no means of ascertaining what “high” is. In addition, the claims fail to disclose what the first probability could be such that the language is unclear. 
In connection with the 112(f) interpretation, claims 1-14 are rejected under 112(b) as indefinite. Claims 1-14 invoke 112(f) via limitation (1) and explicitly recite or recite via dependency limitation (1) which fails to disclose any corresponding structure in the specification. 
Moreover, the understanding of one of ordinary skill in the art does not relieve the Applicant from the duty for the specification to disclose a sufficiently definite structure for a corresponding claim term.  See MPEP 2181, IA (“For example, in Atmel Corp. v. Information Storage Devices, Inc., 198 F.3d 1374, 1380[, 53 USPQ2d 1225, 1230] (Fed. Cir. 1999), the court embraced the proposition that ‘consideration of the understanding of one skilled in the art in no way relieves the patentee of adequately disclosing sufficient structure in the specification.’ It is not enough for the patentee simply to state or later argue that persons of ordinary skill in the art would know what structures to use to accomplish the claimed function. The court in Biomedino, LLC v. Waters Technologies Corp., 490 F.3d 946, 953[, 83 USPQ2d 1118, 1123] (Fed. Cir. 2007), put the point this way: "The inquiry is whether one of skill in the art would understand the specification itself to disclose a structure, not simply whether that person would be capable of implementing that structure”). 
If the specification fails to disclose sufficient corresponding structure, materials, or acts that perform the entire claimed function, then the claim limitation is indefinite because the applicant has in effect failed to particularly point out and distinctly claim the invention as required by 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph. In re Donaldson Co., 16 F.3d 1189, 1195, 29 USPQ2d 1845, 1850 (Fed. Cir. 1994) (en banc). See MPEP 2163.03, section VI. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Accordingly, for the above cited reasons, with respect to claims 1-16, a great degree of uncertainty and confusion exists regarding the proper interpretation of the claim in light of the multiplicity and scope of rejections set forth under 35 USC §112(b) above and their interrelation with one another.  The claim appears to be a literal translation into English from a foreign document.  Considerable speculation is required to interpret the intended meaning of the claim and what the claim is intended to encompass.  As such, the examiner is unable to interpret the meaning and scope of this claim with substantial certainty that would be required to attempt to apply prior art to reject the claim.  Therefore, the examiner will not attempt to apply prior art to reject this claim because unreasonable and speculative assumptions as to the proper interpretation of claimed limitations that would be required to reject the claim on the basis of prior art would be improper. (See In re Steele, 305 F.2d 859, 134 USPQ 292 (CCPA 1962), MPEP §2143.03(I), MPEP §2173.06(II)¶2; “it is improper to rely on speculative assumptions regarding the meaning of a claim and then base a rejection under 35 U.S.C. 103 on these assumptions”; “a rejection under 35 U.S.C. 103 should not be based on considerable speculation about the meaning of terms employed in a claim or assumptions that must be made as to the scope of the claims.”).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Specifically, for the reasons above in the 112(b) rejection one of ordinary skill in the art would not be able to make or use the claimed invention due to the lack of clarity and conflicting requirements. 
Furthermore, in connection with the 112(f) interpretation, claims 1-14 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
“When a claim containing a computer-implemented 35 U.S.C. 112(f) claim limitation is found to be indefinite under 35 U.S.C. 112(b) for failure to disclose sufficient corresponding structure (e.g., the computer and the algorithm) in the specification that performs the entire claimed function, it will also lack written description under section 112(a). See MPEP § 2163.03, subsection VI”. See MPEP 2181 II B. 


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-14 are rejected under 35 U.S.C. 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends, or for reciting a limitation that replaces or omits a limitation in a parent claim, even though it placed further limitations on the remaining elements or added still other elements. See MPEP 608.01(n), section III “test for proper dependency” (“a claim in dependent form shall contain . . . (i) a reference to a claim previously set forth, and (ii) then specify a further limitation of the subject matter claimed . . . if claim 1 recites the combination of elements A, B, C, and D, a claim reciting the structure of claim 1 in which D was omitted or replaced by E would not be a proper dependent claim, even though it placed further limitations on the remaining elements or added still other elements.”) 
Each of claims 2-14 either consist entirely of a contingent limitation, wherein the limitations are not required since the claim does not require the condition occurs and/or they recite a limitation that replaces or omits a limitation in a parent claim (i.e., claim 1, “the driving controller controls the own vehicle according to a determination result” wherein claim 1 recites two determination results).  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

1-16 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more. 
In sum, claims 1-16 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process. Therefore, we proceed to step 2A, Prong 1. 

Revised Guidance Step 2A – Prong 1

Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. 
Here, with respect to independent claim 1 and similarly claims 15-16 the claims recite the abstract idea of 
a recognizer configured to recognize a surrounding situation of an own vehicle; and 
a driving controller configured to control a speed and steering of the own vehicle according to a recognition result of the recognizer, 
wherein, in a case in which the own vehicle is traveling in a third lane connected to a first lane of a main lane including at least the first lane and a second lane adjacent to the first lane and enters the first lane, 
the driving controller is configured to determine that the own vehicle is able to join the first lane when another vehicle traveling on a side of the own vehicle in the first lane is predicted to change a lane to the second lane, and 
the driving controller is configured to determine that the own vehicle is not able to join the first lane when the other vehicle is predicted not to change the lane to the second lane and the other vehicle is not decelerating or accelerating, and 
wherein the driving controller controls the own vehicle according to a determination result.
Here, the italicized text is not a required limitation per the conditional limitation section above. In addition, “a recognizer configured to recognize a surrounding situation of an own vehicle” and “a driving controller configured to control a speed and steering of the own vehicle according to a recognition result of the recognizer” are intended use limitations. 
The required limitations fall within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental process, that can be performed in the human mind since each of the above steps could alternatively be performed in the human mind or with the aid of pen and paper.  This conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court held that section 101 did not embrace a process defined simply as using a computer to perform a series of mental steps that people, aware of each step, can and regularly do perform in their heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed. Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as essentially mental processes within the abstract-idea category”). 
For example, a human could perform the limitations entirely mentally or with the aid of pen and paper. For example, a human could mentally recognize a surrounding situation of a vehicle they are driving, and mentally perform the determination steps.  
Furthermore, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper.  See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).  

Revised Guidance Step 2A – Prong 2

Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract idea to which the claim is directed does not include limitations that integrate the abstract idea into a practical application, since the recited features of the abstract idea are being applied on a computer or computing device or via software programming that is simply being used as a tool (“apply it”) to implement the abstract idea. (See, e.g., MPEP §2106.05(f)).  This follows conclusion follows from the claim limitations which only recite a generic “recognizer” and “driver controller” and “control device” outside of the abstract idea. Similarly claim 15 recites a generic “computer” and claim 16 recites a generic “non-transitory computer readable storage medium”. 
In addition, merely “[u]sing a computer to accelerate an ineligible mental process does not make that process patent-eligible.”  Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada (U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717 F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to lend speed or efficiency to the performance of an otherwise abstract concept does not meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014). Accordingly, the additional element of a controller does not transform the abstract idea into a practical application of the abstract idea. 

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as a “non-transitory computer readable medium” does not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A; Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”).  Thus, these elements, taken individually or together, do not amount to “significantly more” than the abstract ideas themselves.
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field; the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., “driver controller”; “vehicle control device” claim 1). 

Citation of Prior Art
 US 20190122545 honda, discloses the subject matter in the specification, i.e., compare fig. 7 and 9 to spec. fig. 3-6, ¶¶ 40-46
US 20190061766 honda, discloses the subject matter in the specification, i.e., three lanes with decisions on lane changing depending occupancy of vehicles in adjacent lanes, see claims 1-11. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on 313-446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667